FILED
                                                                      JUNE 27, 2019
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

 In the Matter of the Parental Rights to       )
                                               )       No. 35794-5-III
 N.S.N.                                        )       (consolidated with
                                               )       No. 35796-1-III,
                                               )       No. 36148-9-III)
                                               )
                                               )       UNPUBLISHED OPINION
                                               )

       SIDDOWAY, J. — The father and mother of now 8-year-old N.S.N. appeal the

Chelan County Superior Court’s termination of their parental rights. Following an

unusually lengthy 45-month dependency, the court commissioner who presided over the

dependency and termination proceedings terminated the parents’ parental rights for

reasons that included an ongoing flouting of the court’s requirements. We affirm.

                    FACTS AND PROCEDURAL BACKGROUND

       N.S.N. was born in April 2011, to a 15-year-old mother and a 17-year-old father.

A few weeks after his daughter’s birth, the father was incarcerated for four years. He had

been charged initially with attempted murder stemming from a gang-related incident, but

was allowed to plead guilty to a felony assault.

       In early December 2013, the mother was caught shoplifting and assaulted the loss

prevention officer who confronted her. She was charged with third degree theft and third
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


degree assault. Nine days later, when she was arrested on a warrant for the charges, a

large quantity of methamphetamine was found in her vehicle and Juan Rios-Guerra, who

was with her, was carrying an unlawfully loaded weapon. Both adults were arrested and

two-and-a-half-year-old N.S.N., who was in the car with them, was taken into protective

custody.

       The Department of Social and Health Services (Department) filed a dependency

petition within a week. The dependency petition alleged that the mother had a juvenile

criminal history and a history of mental health issues. She was on active juvenile

probation and had tested positive for methamphetamine use in a urinalysis (UA)

performed the prior year. The petition alleged that the mother’s ongoing drug use created

a physical and psychological danger to N.S.N., and her and the father’s criminal activity

and resulting incarceration rendered them unavailable to care for her.

       Presiding at a shelter care hearing the day after the petition was filed was Chelan

County’s court commissioner, Bart Vandegrift, who would preside at almost all

subsequent dependency, guardianship, and parental termination matters involving N.S.N.

Commissioner Vandegrift ordered N.S.N. returned to the mother’s care, but subject to

conditions. The mother and N.S.N. were to live in the Chelan County home of Ariel

Oquist, a family friend, and the mother was required to notify the Department’s Division

of Children and Family Services immediately in the event of a move, in which case any

new residence would have to be approved. The mother was also required to participate in

                                             2
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


psychological and drug and alcohol evaluations, was not to have contact with Juan Rios-

Guerra or Jesus Rios Gutierrez, and was to submit to random UAs.

       In January 2014, the mother told Cari Morris, the Department social worker

originally assigned to N.S.N.’s case, that she was required to report to Chelan County

Regional Jail by January 27 to serve 20 days for the charges filed against her the prior

month. Ms. Morris prepared a motion that was heard by the court on January 22,

approving N.S.N.’s residence with Ms. Oquist during the 20 days the mother served her

jail time. But on February 18, 2014, the Department learned that the mother never

reported to serve her sentence and instead was incarcerated in Oregon.

       It turned out that at some point after meeting with Ms. Morris in January, the

mother traveled to Oregon with N.S.N., without notice to or approval from the

Department. On February 17, she was seen shoplifting, and was confronted. Antonio

Zamudio, who was suspected of participating in the shoplifting with her, was able to flee,

but the mother was detained and arrested. Methamphetamine was found in her purse.

She was charged with and convicted of robbery and drug possession and received a 19-

month sentence.

       The Department learned that N.S.N. was at the Oregon home of her maternal

grandmother, Tammy Redick, where she had been taken by Mr. Zamudio following the

mother’s arrest. Ms. Redick would later testify that before being dropped off at her home

by Mr. Zamudio, N.S.N. had been in the care of the mother and Mr. Zamudio. At the

                                             3
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


Department’s request, Ms. Redick delivered N.S.N. to its Vancouver, Washington, office.

N.S.N. was placed in foster care in Chelan County.

       Following a contested dependency hearing on February 24, 2014, an order

establishing dependency was entered. A disposition order entered the following week

required the mother to participate in a psychological evaluation, a drug and alcohol

assessment and any recommended treatment, random UAs, parenting classes, and to find

safe and stable housing. The disposition order required the father to participate in a drug

and alcohol assessment and any recommended treatment, random UAs, an anger

management or domestic violence assessment, a mental health evaluation, and a

parenting assessment.

       In May 2014, at the mother’s request, N.S.N. was placed with a maternal aunt and

uncle in Oregon, with the approval of the Department’s Oregon counterpart.

       While the mother was incarcerated in Oregon, she completed her GED,1 anger

management classes, and other life skill classes. A psychological evaluation was

performed by Dr. Marc Stuckey, who met with her in prison. During the evaluation the

mother self-reported that she smoked methamphetamine almost daily for a seven-`month

period, from July 2013 to February 2014—a time frame during which N.S.N. was two

years old. Dr. Stuckey did not perform a personality test on the mother, citing as reasons



       1
           General education development certificate.

                                              4
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


her young age, her incarceration, and her recent remission from methamphetamine use.

Among his recommendations for further evaluation and treatment was that a second

psychological evaluation, with personality testing, be performed.

      Based on his testing and evaluation, Dr. Stuckey diagnosed the mother with

adjustment disorder and severe stimulant use disorder in early remission. He expressed

concerns about her “distress-tolerance, criminal history, [chemical dependency] usage,

codependency, and thusly problem-solving [and] judgment as these have interfered with

her capacity to place her daughter’s needs above her own.” Ex. 1 at 6.2

      While N.S.N. was in the care of her maternal aunt, the aunt took N.S.N. to visit the

mother once a month at the prison, and in 2015, the maternal aunt and uncle agreed to

serve as N.S.N.’s guardians. An order appointing them guardians was entered in April

2015. Within a week of their appointment, however, the maternal aunt contacted the

Department to report that she was having health and marriage problems and would not be

able to serve. The guardianship was terminated and N.S.N. was placed, again, in Ms.

Oquist’s care in Chelan County.

      By then, the father had recently been released from prison, having completed his

sentence in March 2015. While serving his sentence, the father completed his GED, a




      2
          All exhibits, clerk’s papers, and reports of proceedings in this matter are sealed.

                                               5
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


few college courses, an anger management course, and a chemical dependency

assessment. He had written letters to N.S.N. while in prison.

       Upon his release, the Department began referring the father for services. He also

began supervised visitation with N.S.N. Although N.S.N. was upset and cried during

some of their early visits, she later warmed up to her father and his visitations increased

in frequency. During 2015, he participated in a number of recommended services and

near the end of 2015, he had completed or was in the process of completing all of his

court-ordered services.

       In July 2015, the mother completed her Oregon and Washington incarcerations.3

Upon her release, she moved to Oregon to complete the community supervision imposed

by her sentence, living with her mother. While living in Oregon, she traveled to Chelan

County weekly to visit N.S.N. She got a job in Oregon and enrolled in classes at the

local community college. She also completed a mental health assessment and outpatient

chemical dependency treatment in Oregon. The mental health assessment recommended

that she engage in weekly counseling.

       At the time of a December 2015 review hearing, the parents had complied with all

their services and their visits with N.S.N. were going well. At the recommendation of the



       3
         At the time of her arrest in Oregon in 2014, the mother had sentences remaining
to be served in Washington, one of which was served before her Oregon incarceration
and the other of which was served thereafter.

                                              6
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


Department and guardian ad litem, Commissioner Vandegrift increased visits to four

hours for each parent. It was also agreed at the review hearing that if visits continued to

go well for a month, the Department would allow unsupervised and overnight visits. By

early 2016, unsupervised and overnight visits were occurring and the plan was to return

N.S.N. to her mother’s care for a trial return home. The father did not feel ready to have

N.S.N. placed with him given the limited size of his residence. The mother wished to

have N.S.N. placed with her at Ms. Redick’s home in Oregon, but the Department

opposed the request, given what it characterized as Ms. Redick’s “significant CPS[4] and

criminal history.” Report of Proceedings (RP) (Trial) at 303.5 The Department preferred

that the mother move back to Chelan County to live with Ms. Oquist, and when the

mother agreed and returned to Washington, N.S.N.’s trial return home began in February

2016.

        When the mother returned to Chelan County, community supervision required by

her Oregon sentence was transferred to Washington. She became subject to a

Washington condition of community supervision that she not have contact with known

felons. This was brought to her attention following a traffic stop in late January 2016, in



        4
         Child Protective Services.
        5
         We refer to a verbatim report of proceedings that begins on December 4, 2017,
and contains the vast majority of the trial proceedings with the parenthetical, “Trial.” A
shorter transcript contains a portion of the trial proceedings taking place on December 5,
2017, and is referred to with the parenthetical, “Trial Excerpt.”

                                             7
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


which the mother was discovered to be in the company of Avelardo Mendoza, a

convicted felon. The mother told the patrol officer who stopped her that she had

permission to associate with Mr. Mendoza. This was false. At a meeting in mid-

February, Jennifer Gonzalez, a community custody officer (CCO) assigned to the

mother’s case, told the mother very specifically that she was not to have any contact with

N.S.N.’s father or with Mr. Mendoza.

       In March, within a month of N.S.N.’s trial return home, the father contacted Stacie

Morales, who had replaced Ms. Moore as the Department social worker assigned to

N.S.N.’s dependency, and told her he believed the mother and N.S.N. were spending time

with Mr. Mendoza. He also suspected the mother of drug use based on a recent dramatic

decrease in her weight. He believed that the mother and N.S.N. had spent overnights

with friends, rather than at the Oquist home.

       In light of the father’s report, Ms. Morales spoke to the mother on March 28 and

made a home visit on March 29. The mother said her relationship with N.S.N.’s father

was not going well and responded with her own accusations of wrongdoing by him. She

said she suspected the father of having flattened the tires on her car and showed Ms.

Morales pictures on her cellphone received from the father that depicted “stacks of rubber

banded large piles of money with stacks of drugs, what appeared to be drugs next to the

money and a picture of what appeared to be [the father] holding an assault rifle.” RP



                                                8
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


(Trial) at 259. The mother agreed to forward the pictures and text messages to Ms.

Morales, but never did.

       On May 28, when the mother refused to answer questions about her weight loss,

Ms. Morales asked her to submit to a UA the following day, which the mother agreed to

do. During the home visit on May 29, however, the mother claimed that she spent an

hour trying to provide a UA the day before, but had been unable to provide a sample.

Ms. Morales told her to go back the next morning and complete a UA.

       By coincidence, the Department of Corrections (DOC) called the mother on the

morning of May 30 and ordered her to come in for a random UA. She arrived, but

provided only an untestably small sample, even after being given over an hour to provide

a sufficient one. When the mother was told that her failure to provide a sample was a

community custody violation and she would not be allowed to leave, she complained that

N.S.N. would be returning home on the Head Start bus with no one to pick her up.

Officer Gonzalez notified Ms. Morales, who called Head Start to let them know she

would go to the Oquist home to meet N.S.N. It turned out that the mother had called Mr.

Mendoza to meet N.S.N., a fact Ms. Morales confirmed when Mr. Mendoza appeared at

the Oquist home while Ms. Morales was awaiting N.S.N.’s arrival.

       Officer Gonzalez and Ms. Morales also both learned on the afternoon of March 29

that the mother and father had encountered each other at a gas station the prior afternoon

and the father had struck the mother in the face. On the afternoon of March 30, Officer

                                             9
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


Gonzalez arrested the mother for three community custody violations: failing to submit to

the UA, having contact with Mr. Mendoza, and having contact with the father. Mr.

Mendoza’s social security card was found in the mother’s purse upon booking.

       Upon the mother’s arrest, N.S.N. was placed in a foster home. The father’s

visitation was suspended at around the same time, after N.S.N. disclosed to her CASA6

that her father had punished her by placing her in a tree. The father’s assault of the

mother at the gas station led the Department to refer him for a domestic violence

assessment. And in May 2016, based on N.S.N.’s foster parent’s concern about her

fearfulness and hypervigilance, N.S.N. began individual therapy with Kevin Riffel, which

would continue, generally weekly, up to the time of the termination trial.

       An administrative hearing was held to address the mother’s several community

custody violations on April 12. She received a sanction of the 13 days she had spent in

jail, and with credit for the time served, she was released that day. She was required to

report to the DOC office the following day, and when she did, she learned that her UA

category had been called and she would need to provide a sample. She told Officer

Gonzalez that her UA would be positive for Percocet, an opiate based narcotic. She was

arrested for this further violation and remained in jail for 3 days.




       6
           Court appointed special advocate.

                                               10
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


         In the two and a half months that remained before the mother would complete her

community supervision for the Chelan County matters, she committed two more

violations for contact with the father, including one in which both were present at a

residence when gun shots were fired. She served jail time for each: 14 days for contact

on April 30, and 17 days for contact on June 13. Following her release for the last

violation she asked that her supervision be transferred back to Oregon because she was

tired of being arrested for associating with the father. Once back in Oregon and living

with Ms. Redick, the mother continued to travel to Chelan County for visitation with

N.S.N.

                                         Termination

         In July 2016, the Department filed a petition to terminate the parents’ parental

rights. The termination petition listed the parents’ “criminality and incarceration,

substance abuse, mental health issues, negligent parenting behaviors and a pattern of

domestic violence” as the reasons for their inability to care for their daughter. 1 Clerk’s

Papers (1 CP) at 3-4.7

         In late July 2016, the father was referred for a domestic violence perpetrator

assessment. In August 2016, Commissioner Vandegrift ordered a second psychological



         7
          There are two volumes of clerk’s papers, with overlapping page numbering. We
refer to the volume provided to this court on January 25, 2018, as “1 CP” and the volume
provided on August 23, 2018, as “2 CP.”

                                              11
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


evaluation for the mother and “attachment/relationship counseling” between the father

and N.S.N. The mother traveled to the offices of Dr. Tatyana Shepel for a clinical

interview and personality testing in October and November 2016. The father never

completed the domestic violence assessment.

       During the fall of 2016, the parties to the termination proceeding explored another

relative placement for N.S.N.: a guardianship with Angelica Naranjo, a paternal aunt.

N.S.N. was placed with Ms. Naranjo on a trial basis on November 23, 2016. An order

appointing Ms. Naranjo as guardian was entered on January 20, 2017, and the

dependency proceeding was dismissed. The order appointing Ms. Naranjo as guardian

included the following directive with respect to the parents’ visitation and contact with

N.S.N.:

       Visitation and/or contact between the child and the parents shall be as
       follows:
       Mother: Once each month for 2 hours, supervised by the guardian or other
       adult approved by the guardian. Visitation may be expanded at the
       discretion of the guardian.
       Father: Visitation is conditioned upon the father first completing necessary
       counseling with the child and the child’s therapist, as recommended by the
       child’s therapist. Once completed, the father will have one visit each
       month for 2 hours, supervised by the guardian or other adult approved by
       the guardian. Visitation may be expanded at the discretion of the guardian.

Ex. 21 at 3.

       Within a week of entry of this order limiting their visitation and contact, and

unbeknown to the Department, the parents traveled together to a Wenatchee school to


                                             12
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


enroll N.S.N. in kindergarten. In meeting with the school’s office manager, they

indicated that N.S.N. lived with them, providing their own address—not Ms. Naranjo’s

address—as N.S.N.’s residence. Ms. Naranjo was identified as an emergency contact.

Both parents returned with N.S.N. the next school day, for her first day at the new school.

       In a matter of days, there was a CPS referral that N.S.N. was living with her

parents at her paternal grandmother’s home. In response to Department motions, the

court ordered N.S.N. returned to foster care on February 1 and vacated dismissal of the

dependency on February 8. A hearing on the Department’s petition to terminate the

guardianship was conducted by Commissioner Vandegrift on April 5 and 11. In his order

terminating the guardianship, Commissioner Vandegrift entered strongly worded

findings. He found that it had been made very clear to Ms. Naranjo that the mother was

not to have unsupervised contact with N.S.N. and that the father had not been cleared for

even supervised contact. He found that despite this, N.S.N. had admitted to several

people that she was living with her mother and father and had also told them she was

“‘scared’, because her mother had warned her that she would be ‘taken away again if

[Ms. Morales] finds out’ that she was living with her parents.” Ex. 22 at 5. Among

Commissioner Vandegrift’s findings were the following:

       18. The guardianship was an alternative, negotiated settlement in the face of
       a termination of parental rights petition. It came at a time when the father
       was not allowed contact with the child. It came at a time when the mother
       was allowed limited, supervised contact with the child. These issues were
       known to the aunt. Yet within a few days following the entry of the

                                            13
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       guardianship order and termination of the dependency, the aunt had
       essentially placed the child back with the parents.
       ....
       20. The aunt, Anjelica Naranjo, did not have the discretion to simply
       disregard everything that had been going on for the last four years, and
       throw it out the window at the first opportunity—before the ink was even
       dry on the order. Ms. Naranjo abused her discretion as guardian.

Ex. 22 at 7.

       While the court affirmed the Department’s finding of “negligent treatment” by Ms.

Naranjo, it added:

       22. The court is of the opinion that the aunt was somewhat of a victim to
       these “pretty persuasive parents.” In the court’s view, the parents “laid in
       wait” until the guardianship and dependency cases were essentially
       concluded, and then “pounced” upon the aunt, who was incapable of saying
       no. The aunt, to a certain extent, was “victimized” by the parents here.
       23. The court believes that it could fashion an order that the aunt would
       understand, and that the court could possibly trust her to attempt to enforce.
       However, the court has lost all trust with regard to the parents. The parents
       are to blame for actually creating this problem; too much focus may have
       been placed upon the aunt.

Ex. 22 at 7-8. Following termination of the guardianship, N.S.N. was placed back

in foster care.

       Meanwhile, on January 10, 2017, Dr. Shepel had provided her report on the results

of the mother’s evaluation and personality testing. While Dr. Shepel did not have

concerns about the mother’s intellectual functioning, she diagnosed the mother with

severe amphetamine use disorder in sustained remission (per report) and a personality

disorder, not otherwise specified, with dependency and antisocial features. Her report

                                            14
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


noted instances in which, based on the record provided by the Department, the mother

was untruthful about her past relationships, drug use, and criminal history. Dr. Shepel

concluded that the mother’s lack of motivation was her most significant barrier to making

improvements and being able to parent her daughter. Among Dr. Shepel’s

recommendations were that the mother continue with intensive individual mental health

therapy and attend an ongoing dialectic behavior therapy (DBT) group.

      Services ordered for the mother by the order entered following the dependency

review hearing on August 17, 2016, included a further drug and alcohol evaluation,

random UAs, and “counseling, including recommendations per Court Report/Case Plan.”

Ex. 19 at 11. Orders entered following hearings on January 18, 2017, and June 14, 2017,

continued to identify counseling as an ordered service, although they did not indicate

whether the mother was in compliance. Ex. 20 at 11, 28 at 11. Ms. Morales recalls

reminding the mother at a roundtable discussion before one of the review hearings that

counseling was an ordered service, and the mother responded that she intended to renew

services with Life Works,8 the provider in Oregon from whom she obtained chemical

dependency treatment in 2015. The mother was deemed not compliant with her court-

ordered counseling at the November 2017 permanency planning hearing.



      8
        Ms. Morales and the mother had different recollections whether the provider was
Lifewise or Life Works. In closing argument, the Department’s lawyer accepted the
mother’s recollection that it was Life Works.

                                            15
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       Although the mother had moved back to Oregon in 2017, she continued to travel

to Wenatchee for visitation with N.S.N., using gas and lodging vouchers provided by the

Department. The Department’s provision of lodging vouchers was terminated on August

28, 2017, when staff at the motel at which the Department arranged for the mother to stay

reported she had violated motel policy: she allowed unregistered guests to stay in the

room being paid for by the Department, and either was not there herself or otherwise

failed to respond when staff attempted to reach her to discuss the problem.

       Services ordered for the father by the permanency planning order entered on

January 18, 2017, included a drug and alcohol evaluation, random UAs, domestic

violence perpetrator assessment/treatment and attachment/relationship counseling with

Mr. Riffel and N.S.N. The order following the dependency review hearing on June 14,

2017, reflected the fact that he had begun therapy with Mr. Riffel and N.S.N. but was not

in compliance with court ordered drug and alcohol or domestic violence services. The

father had participated in “nine or ten” therapy sessions with Mr. Riffel when Mr. Riffel

recommended that the therapy end, in light of the fact that N.S.N. had been placed into a

pre-adoptive home and it was not in her best interest to build an attachment that was

likely to end. RP (Trial Excerpt) at 75. The father was offered the opportunity to convert

the therapy schedule into visitation with N.S.N., but never followed up with Ms. Morales.

RP (Trial) at 245.



                                            16
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       A three-day termination trial took place in early December 2017. Before trial,

Commissioner Vandegrift granted a protective order that prevented an investigator for the

mother from interviewing N.S.N. in preparation for trial. The Department offered the

testimony of 15 witnesses at trial, whose testimony included the foregoing matters. The

Department’s witnesses included the mother’s psychologists, the parents’ community

corrections officers, the social workers assigned to this case, an office manager from the

Wenatchee school, the father’s anger management counselor, the daughter’s guardian ad

litem, a visitation supervisor, 2 hotel employees, and the daughter’s therapist. In the

defense case, the mother testified and presented as additional witnesses one of N.S.N.’s

former foster parents, her maternal grandmother, a visitation supervisor, and Ms. Oquist.

The father did not attend the termination trial nor did his lawyer call any witnesses.

       At the conclusion of the trial, Commissioner Vandegrift orally ruled that he would

grant the Department’s petition to terminate the parents’ parental rights, commenting, in

part, that the mother was “the most chronically dishonest person I have ever run across”

and that his “primary duty” was to N.S.N. RP (Trial) at 434, 436. He also observed that

“in hindsight” he believed that some of his prior decisions, which he thought were the

best decisions at the time, had failed, and in that respect he had “failed” N.S.N. RP

(Trial) at 437.

       Following the commissioner’s entry of findings and conclusions, the mother

moved for a new trial, arguing that his comments revealed that he did not afford her a fair

                                             17
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


trial. He denied the motion. The mother’s motion for revision of the denial of a new trial

was denied by the superior court. Both parents appeal.

                                        ANALYSIS

       In addition to challenging the sufficiency of the evidence to support the

termination decision under the law as properly applied, the parents challenge the trial

court’s decision to grant a protective order preventing the defense from interviewing

N.S.N. in preparation for trial. They also raise appearance of fairness and other

challenges to Commissioner Vandegrift’s conduct of the termination trial. We first

address the challenges to the protective order and the commissioner’s conduct of the trial

before turning to the substantive merit of his termination decision.

I.     THE COMMISSIONER DID NOT ABUSE HIS DISCRETION IN GRANTING THE
       PROTECTIVE ORDER

       After the Department received a request from the mother’s lawyer that a defense

investigator be allowed to interview then six-year-old N.S.N. in preparation for trial, the

Department moved for entry of a protective order. It contended that subjecting N.S.N. to

an interview for purposes of her parents’ termination trial would be traumatic for her. At

the hearing on the motion, Commission Vandegrift observed that treating a child as a

witness in such a proceeding was “very unusual” and expressed his concern that a child

“[could] blame herself for the rest of her lif[e] for termination of parental rights because

hey, she gave evidence and the judge terminated my parental rights.” RP (July 19, 2017)



                                             18
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


at 18.9 When pressed at the hearing about why the interview was needed, the mother’s

lawyer said she had a duty to investigate. The only specific area of questioning she

disclosed was that she wanted to determine whether N.S.N. had retracted her report that

her father had disciplined her by putting her in a tree.10

        The CASA was present at the hearing and expressed her view, which she said was

shared by the guardian ad litem, that N.S.N. should not be subjected to the interview.

She reported that the guardian ad litem questioned whether N.S.N. had anything relevant

to provide and pointed out that the mother had access to other sources of information,

such as N.S.N.’s therapist. Additional sources of information included the adults with

whom N.S.N. lived during the dependency, two of whom the mother called as witnesses

at trial.

        Upon obtaining the representations of the Department and the CASA that neither

intended to call N.S.N. as a witness or to offer child hearsay, the Commissioner granted

the Department’s motion. He ordered the Department and the CASA to immediately

notify the parents’ lawyers if their position on calling N.S.N. or offering child hearsay



        9
          Five months later, at the termination trial, Mr. Riffel would testify that N.S.N.
did feel responsible for what was happening, because she was the one who told the school
she was living with mom and dad. RP (Trial Excerpt) at 85.
        10
           New arguments are advanced on appeal as to what might have been explored in
the interview, but we limit our consideration to what Commissioner Vandegrift was told
in the mother’s written submissions and specified at the hearing. See RAP 2.5(a).


                                              19
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


changed, and to provide specific information on what would be offered, through whom,

and why. In that event, he said, the parents could renew their request for an interview.

       “[F]or good cause shown,” CR 26(c) authorizes a trial court to enter a protective

order “which justice requires to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” The plain language of the rule

“provides courts with broad discretion to tailor relief regarding the scope of discovery,”

and we review the decision to grant such an order for an abuse of discretion. Dalsing v.

Pierce County, 190 Wash. App. 251, 262, 357 P.3d 80 (2015). “A trial court abuses its

discretion when its order is manifestly unreasonable or based on untenable grounds” or

“if it based its ruling on an erroneous view of the law.” Wash. State Physicians Ins.

Exch. & Ass’n v. Fisons Corp., 122 Wash. 2d 299, 339, 858 P.2d 1054 (1993).

       “When the rights of basic nurture, physical and mental health, and safety of the

child and the legal rights of the parents are in conflict, the rights and safety of the child

should prevail.” RCW 13.34.020. And by appointing a guardian ad litem, the court has

some ability to protect a child from the prospect—frightening for a child—that she might

say or do something “wrong” in the legal proceeding against her parents. It is the duty of

the guardian ad litem “[t]o meet with, interview, or observe the child, depending on the

child’s age and developmental status, and report to the court any views or positions

expressed by the child on issues pending before the court.” RCW 13.34.105(1)(b). We

find no abuse of discretion.

                                              20
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       Responding to the parents’ argument that the inability to interview N.S.N.

deprived them of due process, the United States Supreme Court has observed that even in

the criminal context, “the Due Process Clause has little to say regarding the amount of

discovery which the parties must be afforded.” Wardius v. Oregon, 412 U.S. 470, 474,

93 S. Ct. 2208, 37 L. Ed. 2d 82 (1973). To demonstrate a denial of discovery having

constitutional magnitude in a criminal case, a defendant must make a plausible showing

that she was deprived of evidence that would have been material and favorable to her

defense. State v. Gonzalez, 110 Wash. 2d 738, 750, 757 P.2d 925 (1988). In a civil case, a

party must show prejudice from being denied the opportunity to depose a child.11

Garratt v. Dailey, 46 Wash. 2d 197, 205, 279 P.2d 1091 (1955) (absent a showing of

prejudice, refusal to permit deposition of 5-year-old child was not reversible error even if

child was permitted to testify at trial). The parents have not demonstrated prejudice.

II.    THE PARENTS DO NOT PRESENT CIRCUMSTANCES REQUIRING COMMISSIONER
       VANDEGRIFT’S RECUSAL AS A MATTER OF DUE PROCESS, AND THEIR APPEARANCE
       OF FAIRNESS CHALLENGE FAILS

       When the Department commenced the termination proceeding, the parents were

aware that Commissioner Vandegrift had presided over the dependency proceeding.

They filed no motion asking that he recuse himself in the termination case. It was only


       11
           The mother points in her briefing on appeal to three statements by N.S.N. that
came into evidence during the termination trial. All were brief, and one was not offered
for its truth. The parents did not object to any of them on the basis that the Department
had violated the court’s July 19 ruling.

                                             21
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


after his termination decision that the mother filed a motion for a new trial, complaining

that his alleged bias denied her a fair trial and violated the appearance of fairness

doctrine.

       “The Due Process Clause entitles a person to an impartial and disinterested

tribunal in both civil and criminal cases.” Marshall v. Jerrico, Inc., 446 U.S. 238, 242,

100 S. Ct. 1610, 64 L. Ed. 2d 182 (1980). Despite the breadth with which the United

States Supreme Court has expressed the right to a “‘fair trial in a fair tribunal,’” Withrow

v. Larkin, 421 U.S. 35, 46, 95 S. Ct. 1456, 43 L. Ed. 2d 712 (1975) (quoting In re

Murchison, 349 U.S. 133, 136, 75 S. Ct. 623, 99 L. Ed. 942 (1955)), “most questions

concerning a judge’s qualifications to hear a case are not constitutional ones, because the

Due Process Clause of the Fourteenth Amendment establishes a constitutional floor, not a

uniform standard.” Bracy v. Gramley, 520 U.S. 899, 904, 117 S. Ct. 1793, 138 L. Ed. 2d
97 (1997) (citing Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 828, 106 S. Ct. 1580, 89 L.

Ed. 2d 823 (1986)). “Instead, these questions are, in most cases, answered by common

law, statute, or the professional standards of the bench and bar.” Id. (citing, in part,

A.B.A. Code of Judicial Conduct, Canon 3C(1)(a) (as amended 1980)).

       The United States Supreme Court has identified three situations in which due

process requires recusal: financial interests in the suit, cases where the judge was

responsible for deciding whether a defendant should be charged (i.e. a “‘one-man grand

jury process’”), and “where someone with a personal stake in a proceeding has had a

                                              22
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


significant and disproportionate role in placing the [judicial officer] on the case.” Tatham

v. Rogers, 170 Wash. App. 76, 91, 283 P.3d 583 (2012). None of these circumstances are

present here. Due process is not implicated.

       Turning to the appearance of fairness doctrine, Washington cases have long

recognized that judges must recuse themselves when the facts suggest they are actually or

potentially biased. Id. at 93. But as the State points out, if an appearance of fairness

problem exists, it must be timely asserted or it is waived. “[A] litigant who proceeds to

trial knowing of potential bias by the trial court waives his objection and cannot

challenge the court’s qualifications on appeal.” In re Welfare of Carpenter, 21 Wash. App.
814, 820, 587 P.2d 588 (1978). By the same reasoning, a party knowing of potential bias

cannot take her chance on trial and reserve her concerns about bias for a posttrial motion

for a new trial. The burden of establishing a waiver is on the party asserting that the right

has been waived. Tatham, 170 Wash. App. at 96-97.

       The parents argue that waiver does not apply because they could not file an

affidavit of prejudice against a court commissioner. But the State does not argue the

parents waived the right to file an affidavit of prejudice. It argues they waived the right

to assert that Commissioner Vandegrift’s role in presiding over the dependency

proceeding created an appearance of fairness problem. The latter was an issue that the

parents had the right and opportunity to raise, as long as they did so timely. Because they



                                             23
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


were aware of the commissioner’s prior role and his occasionally adverse rulings, his

prior role and rulings were waived as bases for requiring recusal.

       Alternatively (and somewhat inconsistently) the parents argue that they were not

aware of Commissioner Vandegrift’s bias or possible bias until it was revealed by his oral

decision at the conclusion of the termination trial. “There is a presumption that a trial

judge properly discharged his/her official duties without bias or prejudice.” In re Pers.

Restraint of Davis, 152 Wash. 2d 647, 692, 101 P.3d 1 (2004). The party seeking to

overcome that presumption must provide specific facts establishing bias. Id. Judicial

rulings alone almost never constitute a valid showing of bias. Id.

       We presume, then, that the commissioner said the negative things that he did about

the parents because he found those things to be true. More than the presumption weighs

in favor of the commissioner’s fairness, because he had previously made some rulings

that were quite favorable to the mother. The State’s evidence presented during the trial

supported negative findings about the parents’ behavior and credibility. Insofar as the

commissioner’s negative findings supported his termination decision, it was appropriate

for him to state them as part of his oral ruling. The parents do not point to any specific

facts that establish that he was biased.




                                             24
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


III.   THE PARENTS DO NOT DEMONSTRATE THAT COMMISSIONER VANDEGRIFT’S
       TERMINATION DECISION WAS BASED ON EXTRINSIC EVIDENCE OR THAT HE
       TESTIFIED

       At a termination hearing, parents have the right “to receive a decision based solely

on the evidence adduced at the hearing.” RCW 13.34.090(1). As is typical of

termination trials, the evidence in the record of the trial below included the dependency

petition and 20 orders entered in the dependency proceeding. It included orders, findings

and conclusions from the 2 guardianship proceedings. To demonstrate that

Commissioner Vandegrift arrived at his decision in the termination trial based on

extrinsic evidence or his own testimony, we would expect the parents to point to factual

findings by the commissioner that are unsupported by the verbatim report of the

witnesses’ testimony at trial or the 45 exhibits admitted into evidence. They make no

such demonstration.

       Instead, while acknowledging that extensive evidence of the dependency

proceeding was offered at the termination trial, the mother argues:

       [T]he record shows Commissioner Vandegrift was relying on his own
       personal knowledge and experience, not this evidence. Commissioner
       Vandegrift expressed his personal, subjective reasons for the decisions he
       made in the dependency proceedings. No reasonable jurist, upon review
       of the admitted orders from the dependency case, could have made these
       remarks because Commissioner Vandegrift acted like a witness.

Br. of Appellant-Mother at 38.




                                            25
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       Our review of the hearing, findings, and order regarding termination of the parent-

child relationship entered on January 3, 2018, belies this argument. With one

exception,12 the findings of fact are not couched in subjective terms. They appear to be

findings that another jurist could have made if presented with the same termination trial

record.

       The parents err by basing their argument on the court’s oral ruling. A court’s oral

opinion is “no more than a verbal expression of [its] informal opinion at that time . . .

necessarily subject to further study and consideration, and may be altered, modified, or

completely abandoned.” Ferree v. Doric Co., 62 Wash. 2d 561, 567, 383 P.2d 900 (1963).

Commissioner Vandegrift almost entirely dispensed with personal reflection when he

entered his written findings and conclusions. The written findings and conclusions

control, and they do not reveal that the court’s decision was based on extrinsic evidence.

State v. Hescock, 98 Wash. App. 600, 605-06, 989 P.2d 1251 (1999).




       12
          Finding 2.13.1 states that “[a]t the time, the court thought that each of the
decisions . . . were in the child’s best interests; in hindsight, the court and the process has
failed the child. Initially returning the child to the mother . . . seemed appropriate and
safe.” 1 CP at 185-86. Even these statements about Commissioner Vandegrift’s personal
beliefs are arguably inferences that could be drawn from the record by another jurist.




                                              26
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


IV.    THE TRIAL COURT’S ERROR IN FAILING TO ENTER A FINDING REGARDING THE
       STATUS OF N.S.N.’S SIBLING RELATIONSHIP WAS NOT PRESERVED

       In May 2017, the mother gave birth to a boy, V.N., whose father is N.S.N.’s

father. An Oregon guardianship was established for V.N. within a matter of weeks, with

Ms. Redick serving as his guardian.

       The only evidence offered at trial as to the extent of V.N.’s contact with N.S.N.

was the mother’s testimony that N.S.N. knows she has a brother and wants to see him. In

closing argument, the mother’s lawyer stated that “[N.S.N.] has a biological brother who

lives with the rest of the family who [N.S.N.] has met.” RP (Trial) at 431.

       RCW 13.34.200(3) provides that “[a]n order terminating the parent-child

relationship shall include a statement addressing the status of the child’s sibling

relationships and the nature and extent of sibling placement, contact, or visits.” The

intent of the statute is “to recognize the importance of emotional ties formed by siblings

with each other.” LAWS OF 2003, ch. 227, § 1. Commissioner Vandegrift’s written

findings and conclusions do not include the required statement. Evidence presented at

the termination trial would have been sufficient to support a finding that a sibling

relationship existed, but no evidence presented would have enabled him to make a

finding on the nature and extent of sibling placement, contact, or visits.

       The court’s written findings were presented and entered on January 3, 2018. They

were signed “approved for entry,” by both parents’ lawyers. 1 CP at 191 (capitalization



                                             27
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


omitted). The transcript of the presentment hearing reflects that the following statements

were made:

              [DEPARTMENT COUNSEL]: The [N.S.N.] matter has been—the
       order has been approved by the parties, Mr. or Ms. Sellers is going to sign
       the order, approve it for entry at 10:30.
              THE COURT: Alright.
              [DEPARTMENT COUNSEL]: When she arrives. So, I have that.
                                       [COURT ADJOURNED]

RP (Jan. 3, 2018) at 5. Not only did the parents not raise the failure to make the sibling

finding at the time of presentment of the final order, the mother did not raise it in her

posttrial motion.

       The remedy in the event of a failure to make the required finding is remand. In

this case, however, because Commissioner Vandegrift has retired, the parents seek

reversal and a new trial, on the basis that a successor judge only has the authority to do

acts which do not require finding facts. “Only the judge who has heard evidence has the

authority to find facts.” State v. Bryant, 65 Wash. App. 547, 550, 829 P.2d 209 (1992).

       A more appropriate approach to the oversight is to apply the general rule that we

do not review errors raised for the first time on appeal. RAP 2.5(a). We will not exercise

discretion to review this oversight.




                                             28
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


V.     SUBSTANTIAL EVIDENCE, PROPERLY ANALYZED, SUPPORTS THE DECISION TO
       TERMINATE THE MOTHER’S AND FATHER’S PARENTAL RIGHTS

       We now turn to the challenges to the substantive merits of the termination

decisions.

       “The fundamental liberty interest of natural parents in the care, custody, and

management of their child does not evaporate simply because they have not been model

parents or have lost temporary custody of their child to the State.” Santosky v. Kramer,

455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). Because parents have a

fundamental liberty interest in the custody and care of their children, the State may

terminate parental rights “‘only for the most powerful [of] reasons.’” In re Welfare of

S.J., 162 Wash. App. 873, 880, 256 P.3d 470 (2011) (alteration in original) (internal

quotation marks omitted) (quoting In re Welfare of A.J.R., 78 Wash. App. 222, 229, 896
P.2d 1298 (1995)). Washington statutes respond to this constitutional command by

providing a two-step process before a court may terminate parental rights.

       In the first step of the process, the State must prove six statutory elements

provided by RCW 13.34.180. These elements “focus[ ] on the adequacy of the parents

and must be proved by clear, cogent, and convincing evidence.” In re Welfare of A.B.,

168 Wash. 2d 908, 911, 232 P.3d 1104 (2010) (Salas) (footnote omitted). “Clear, cogent

and convincing evidence exists when the evidence shows the ultimate fact at issue to be

highly probable.” In re Dependency of K.S.C., 137 Wash. 2d 918, 925, 976 P.2d 113



                                             29
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


(1999). In addition to finding the six statutory elements, due process requires that a court

make a finding of current parental unfitness before parental rights can be terminated. In

re Dependency of K.R., 128 Wash. 2d 129, 142, 904 P.2d 1132 (1995) (citing Santosky, 455
U.S. at 747-48). This finding need not be made explicitly and satisfying all six of the

statutory elements raises an implied finding of parental unfitness. In re Parental Rights

to K.M.M., 186 Wash. 2d 466, 479, 379 P.3d 75 (2016).

       The second step is for the court to ascertain the best interests of the child. RCW

13.34.190(1)(b). “Because the parent’s rights will already have been observed in the first

step, this second step need be proved by only a preponderance of the evidence.” Salas,
168 Wash. 2d at 912.

       In reviewing a trial court’s decision to terminate parental rights, we will uphold its

factual findings “if supported by substantial evidence from which a rational trier of fact

could find the necessary facts by clear, cogent, and convincing evidence.” K.S.C., 137
Wash. 2d at 925. “Because of the highly fact-specific nature of termination proceedings,

deference to the trial court is ‘particularly important.’” K.M.M., 186 Wash. 2d at 477

(quoting In re Welfare of Hall, 99 Wash. 2d 842, 849, 664 P.2d 1245 (1983)). We defer to

the trial court’s determinations of witness credibility and the persuasiveness of the

evidence. Id. We review de novo whether the trial court’s findings of fact support its

conclusions of law. Id.



                                             30
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       A.      The mother’s parental rights

       The mother challenges the trial court’s conclusions that (1) all necessary services

were expressly and understandably offered or provided to her, (2) there was little

likelihood that conditions would be remedied so that N.S.N. could be returned to her in

the near future, and (3) she was currently unfit to parent N.S.N. In challenging these

conclusions, the mother argues that the court misapplied the law in two respects. We

address the challenged conclusions in the order stated.

               1.    Substantial evidence supports the commissioner’s conclusion that
                     the State offered necessary services as required by RCW
                     13.34.180(1)(d)

                     a. The mother was on notice before the termination trial that mental
                        illness was one of her parental deficiencies
       As a preliminary matter, the mother contends that her right to due process was

violated because she was not notified that her personality disorder would support

termination.

       Among the circumstances alleged by the dependency petition to require State

intervention was the fact that in May 2013, following multiple threats to kill herself, the

mother

       was taken into custody, transported to the hospital, and admitted for a
       physical and mental health evaluation. Deputy Norton contacted CPS
       because he was concerned about [the mother]’s numerous threats to commit
       suicide and the safety of [N.S.N.] under [the mother]’s care. During this
       CPS investigation, it was discovered that [the mother] has a history of



                                              31
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       mental health issues; however, she often diminishes and denies her
       symptoms.

Ex. 4 at 3.

       The December 2013 shelter care order required the mother to participate in a full

psychological examination “as soon as can be arranged.” Ex. 5 at 11. The disposition

order entered in March 2014 carried forward a requirement that she complete a

psychological examination.

       Dr. Stuckey’s November 2014 report, from the mother’s first psychological

evaluation, explained why he had not performed personality testing, but observed that

“concerns remain about her distress-tolerance, criminal history, CD [chemical

dependency] usage, codependency, and thusly problem-solving/judgment as these have

interfered with her capacity to place her daughter’s needs above her own.” Ex. 1 at 6.

In addition to recommending an additional psychological examination with personality

testing at a later date, Dr. Stuckey recommended “directive individual/group counseling

in order to increase problem-solving skills, relaxation skills, and relational/

communication issues to include setting/maintaining appropriate boundaries for her and

her daughter while vetting those with whom they have contact.” Id. at 7-8.

       The petition to terminate the parents’ rights provided the following explanation of

why N.S.N. had been removed from her parents’ care:

              The child was removed from the care of the parents due to a pattern
       of criminality and incarceration, substance abuse, mental health issues,

                                              32
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       negligent parenting behaviors and a pattern of domestic violence, each of
       with [sic] rendered the parents unfit to care for the child.

1 CP at 3-4 (emphasis added). The termination petition further alleged:

       In May 2016, the court order[ed] the mother to engage in MH [(mental
       health)] services and the mother requested DV [(domestic violence)]
       counseling. The Department made a referral to [a DV counseling provider]
       while the mother was incarcerated, and they were to see the mother while
       she was in jail. The Department has not had any indication that the mother
       accessed a MH assessment since the May hearing. The court ordered the
       Department to file a termination petition.

1 CP at 4-5 (emphasis added). Finally, the termination petition alleged:

              Since the trial return home failed[,] the mother has relapsed by using
       a controlled substance, engaged in a pattern of criminality resulting in
       incarceration, failed to comply with ordered mental health treatment and
       exposed the child to domestic violence. The father has engaged in a pattern
       of criminality, incarceration and domestic violence.

1 CP at 6 (emphasis added). Orders entered following case reviews beginning in August

2016, consistently reflected the fact that counseling, including recommendations per

court report/case plan, was a court-ordered service.

       Dr. Shepel’s report was completed on January 10, 2017, 11 months before the

termination trial. She diagnosed the mother with severe amphetamine use disorder, in

sustained remission (per report) and personality disorder, not otherwise specified with

dependent and antisocial features. Her prognosis for the mother becoming a safe parent

for N.S.N. as of January 2017 was guarded. She stated:

       It is very important to understand that [the mother] is a young, immature,
       and at times dishonest young woman who often relies on others to meet her


                                            33
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       needs and who has a serious drug addiction problem and antisocial
       personality features. [The mother] may demonstrate a short improvement
       in her decision making and lifestyle but she needs extensive mental health
       therapy and a personal commitment to abstain from associating with unsafe
       people in order to remain clean and sober and to demonstrate the stability
       of choices.

Ex. 3 at 15.

       The mother was represented by the same lawyer from the time of the shelter

hearing through the termination trial. As the lawyer observed in requesting a trial

continuance so that she would be able to represent the mother following her (the

lawyer’s) maternity leave, the mother’s lawyer had a “historical knowledge of the case,

facts, parties, witnesses, experts, visit supervisors, social workers, CASA volunteers, and

counsel.” 1 CP at 79. The mother identifies no point in the three day termination trial at

which her well-prepared trial lawyer objected that the State’s reliance on the mother’s

personality disorder was a surprise. The mother’s lawyer addressed both Dr. Shepel’s

report and the personality disorder diagnosis in her closing argument, never claiming they

were unrelated to any identified parental deficiency. RP (Trial) at 430, 432.

       Due process requires that a parent receive notice and an opportunity to be heard.

In re Welfare of Key, 119 Wash. 2d 600, 611, 836 P.2d 200 (1992); see also In re Moseley,

34 Wash. App. 179, 184, 660 P.2d 315 (1983). The termination petition need not “be the

source of notice of all parental deficiencies.” In re Parental Rights to F.M.O., 194 Wn.

App. 226, 230, 374 P.3d 273 (2016). The Department can provide notice to a parent by



                                            34
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


offering or providing services that will address the specific deficiency. See id. at 231-32.

Whether a proceeding satisfies due process is a question that we review de novo. In re

Welfare of J.M., 130 Wash. App. 912, 920, 125 P.3d 245 (2005).

       The mother cites In re Dependency of A.M.M., 182 Wash. App. 776, 332 P.3d 500

(2014), and F.M.O. in support of this claim of a due process violation. In both of those

cases, however, this court found that the trial court based its termination decision in part

on a parental shortcoming that was identified during testimony during trial, but had not

been identified as a deficiency at any point leading up to trial. Here, the deficiency was

identified from the beginning and the mother and her lawyer knew that the mother had

been out of compliance with court-ordered individual therapy—identified by Dr. Shepel

as the most important treatment for the disorder—for at least a year. The second

psychological evaluation resulted in a more refined diagnosis, made available 11 months

before trial, which the defense was able to prepare to defend. No due process violation is

shown.13



       13
         In a statement of additional authorities, the mother cites In re Dependency of
G.C.B., No. 77943-5-I (Wash. Ct. App. Mar. 4, 2019) (unpublished), https://www.courts
.wa.gov/opinions/pdf/779435.pdf. In G.C.B., the trial court relied, at least in part, on a
psychologist’s one-hour observation of the father in which he perceived the father as
“‘normal from a cognitive perspective’” but as exhibiting “‘schizoid personality
characteristics.’” Id., slip op. at 5. The father testified that he never received the
psychological evaluation and it was never discussed with him. Here, the mother was
aware of Dr. Shepel’s evaluation and that mental health counseling was a court-ordered
service.

                                             35
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


                     b. The evidence was sufficient

       The State’s burden of proving it offered “all necessary services, reasonably

available, capable of correcting the parental deficiencies within the foreseeable future”

requires proof that it offered services “tailored to each individual’s needs.” In re

Dependency of T.R., 108 Wash. App. 149, 161, 29 P.3d 1275 (2001). While the legislature

has not defined “necessary services,” case law has defined the term to mean “those

services ‘needed to address a condition that precludes reunification of the parent and

child.’” K.M.M., 186 Wash. 2d at 480 (quoting A.M.M., 182 Wash. App. at 793).

       “Even in instances where the Department inexcusably fails to offer all necessary

services, termination may still be appropriate if the service would not remedy the parent’s

deficiencies within the foreseeable future.” Id. at 486. The time frame for “foreseeable

future” is dependent on the child’s age. Hall, 99 Wash. 2d at 851.

       The trial court’s findings 2.12.1 to 2.12.3 and 2.12.9 to 2.12.15 address the

mother’s parental deficiencies and the services the Department offered to address them.

The mother assigns error to five of the findings, but she raises only one challenge to the

sufficiency of the Department’s evidence: she argues that the Department failed to

expressly and understandably offer group dialectical behavior therapy.

       Among the trial court’s relevant findings were the following:

    Following a failed in-home placement in 2016, the mother was ordered to
     complete a second chemical dependency assessment. The court also continued to
     order parenting education and counseling,

                                             36
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


    In the fall of 2016, the mother participated in a second psychological evaluation
     with Dr. Shepel, who subsequently produced a report dated January 10, 2017. Dr.
     Shepel diagnosed the mother as having a personality disorder, with antisocial and
     dependent features.
    Dr. Shepel testified that the antisocial feature of the mother’s personality disorder
     includes difficulty with problem-solving, hostility, and poor impulse control.
    Dr. Shepel testified that medication is ineffective to treat personality disorders,
     and that long-term, intensive therapy was needed. She recommended that the
     mother engage in long-term, weekly individual therapy for a period of 6 to 12
     months, and also recommended group DBT, if available.
    The mother has been in possession of Dr. Shepel’s evaluation report for some time
     now. The report clearly stated her mental health problem, and what was needed to
     address it.
    The mother was involved with a counseling agency which could have provided
     counseling to address her personality disorder.
    The mother did not engage in any additional counseling on her return to Oregon in
     2016. The social worker testified that she had learned that group DBT was offered
     by the counseling agency in Oregon that the mother had previously attended, and
     had informed the mother of this.
    Dr. Shepel testified that the mother would need to accept that she needs treatment,
     in order to achieve any significant change.
    If the mother was engaged and committed to therapy in order to address her
     personality disorder, she would need 12 months to demonstrate significant change,
     according to Dr. Shepel. While it is possible for the mother to achieve a stable
     foundation of change within a 6-month period, she was not in compliance with a
     court-ordered chemical dependency evaluation or UA testing, and had continued
     to violate court orders. In Dr. Shepel’s opinion, the mother is at great risk for
     relapse into drug use, and is not motivated to change.
    The court does not think that there is anything else that could have been done.
1 CP at 223-25 (Findings 2.12.3, 2.12.12-2.12.15).



                                            37
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


      The only one of the foregoing findings that is not supported by the evidence is the

finding that Ms. Morales informed the mother that group DBT was offered by the agency

in Oregon where the mother had previously received services. Ms. Morales testified,

instead, that when Ms. Morales reminded the mother that counseling remained an ordered

service, the mother said she planned to re-engage with the Oregon agency, and Ms.

Morales was aware that the agency offered DBT groups. Ms. Morales further testified

that when the mother re-engaged in counseling, standard protocol would be for the

agency to obtain Dr. Shepel’s evaluation.

      As Ms. Morales testified, attending a DBT group was not a court-ordered service.

Dr. Shepel never stated in her report or in her testimony that attending a DBT group was

a necessary service. In fact, Dr. Shepel corrected the Department’s lawyer when he

misunderstood her to say that the minimum six months’ treatment needed to see

improvement in the mother was six months of DBT. She explained:

      My recommendation for six months relates to individual mental health
      therapy. But, dialectical—which is the primary source of change.
      Dialectical behavioral therapy is a component of a recommendation, but not
      the primary factor. As far as I know, it’s quite difficult to find dialectical
      behavioral therapy groups and there is a long wait list and also I would say
      group therapy in this format should be in addition to individual mental
      health therapy.

RP (Trial) at 125 (emphasis added). In cross-examining Dr. Shepel, the mother’s lawyer

did not ask her anything about DBT.




                                            38
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       The court found, and substantial evidence supports its finding, that the Department

expressly and understandably informed the mother that counseling was an ordered

service, that the mother was aware for 16 months before the termination trial that she was

not in compliance with the requirement that she obtain counseling, and that the mother

had made no effort to be in compliance, even with the individual therapy component of

Dr. Shepel’s recommendation. No concern had been raised about the mother’s

intellectual functioning. She provides no legal authority for the proposition that the

Department’s requirement to offer services operates at the granular level of explaining

the type of treatment likely to be provided in the course of a court-ordered service.

       Finally, “even where the State inexcusably fails to offer a service to a willing

parent . . . termination is appropriate if the service would not have remedied the parent’s

deficiencies in the foreseeable future, which depends on the age of the child.” T.R., 108
Wash. App. at 164. Dr. Shepel testified that the typical length of dialectical behavior

therapy is 12 months. As discussed in the next section, the mother does not contest the

finding that the near future for N.S.N. was somewhere between 2 and 6 months.

              2.     Sufficient evidence supports the court’s finding that there is little
                     likelihood that conditions will be remedied in the near future as
                     required by RCW 13.34.180(1)(e)

       RCW 13.34.180(1)(e) requires a demonstration “[t]hat there is little likelihood that

conditions will be remedied so that the child can be returned to the parent in the near

future.” “A determination of what constitutes the near future depends on the age of the

                                             39
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


child and the circumstances of the placement.” In re Dependency of T.L.G., 126 Wn.

App. 181, 204, 108 P.3d 156 (2005). Moreover, RCW 13.34.180(1)(e) provides that if

the State makes a showing that all necessary services reasonably capable of correcting the

parental deficiencies within the foreseeable future have been clearly offered or provided

and the parent has failed to substantially improve his or her parental deficiencies within

12 months following entry of the dispositional order, then a rebuttable presumption arises

that there is little likelihood that return of the child in the near future will be possible.

       The mother does not challenge the commissioner’s finding that the “near future”

for N.S.N. was 2 to 6 months. She argues that Dr. Shepel testified it was possible she

could demonstrate change in 6 months, however, and that the mother testified she was

“not . . . opposed to” the counseling Dr. Shepel said would be required. RP (Trial) at

385. “Accordingly,” the mother argues, “the evidence affirmatively established that [she]

could remedy the ‘conditions’ . . . in the ‘near future’ (six months).” Br. of Appellant-

Mother at 57-58. But Dr. Shepel testified that 6 months was a minimum for

demonstrating change, and that 12 months was a more likely time frame. Moreover, Dr.

Shepel testified that the 6-month minimum was possible for a patient who was engaged in

weekly intensive therapy, with “no more infractions with regard to Court orders,” and

“changes in her problem solving,” and “in her insight regarding her past dysfunctional

. . . choices,” and “personal responsibility,” and “[u]nderstanding the value of honesty



                                               40
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


and the reduction of . . . oppositional behavior toward authority, rule breaking and

dishonesty.” RP (Trial) at 125-26.

          Elsewhere, speaking of her perceptions of the mother, Dr. Shepel testified,

“[U]nfortunately, lack of motivation is the greatest obstacle in [the mother]’s

improvement and her ability to parent [N.S.N]. It’s really consistent with her personality

disorder traits, with lack of insight, very high level of defense and denial of any

shortcomings . . . . It’s diagnostically, people with such responses will drop out of

therapy or would not benefit from treatment because of lack of motivation.” RP (Trial)

at 121.

          The commissioner could reasonably conclude that the evidence did not support a

“best case scenario” for the mother. His findings on this element include the following

findings, which are supported by substantial evidence:

    During the dependency both parents continued to ignore the consequences of
     violating community custody conditions.

    The parents continued to undermine the opportunities presented to them.

    The mother has testified that she has no parental deficiencies.14 The mother is not
     in a position to admit that she has a personality disorder, is not ready to engage in
     treatment, and does not have a counselor in place.




         Asked at trial about her “current ability to parent [N.S.N.],” the mother
          14

answered, “I feel like I can care for her um completely, a hundred and ten percent.”
RP (Trial) at 382.

                                               41
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


    Dr. Shepel testified that the mother has taken no responsibility for the choices she
     has made, and showed no insight into her shortcomings.

    The mother’s lack of motivation to change is the major obstacle in addressing her
     personality disorder.

    If the court leaves the child waiting in her current foster home while the mother
     engages in counseling to address her personality disorder, the chances of success
     are not good.15

1 CP at 186-87 (Findings 2.13.2-2.13.6). Again, deference to the trial court is

particularly important in termination proceedings. K.M.M., 186 Wash. 2d at 477.

              3.     The commissioner made an explicit finding that the mother was
                     currently unfit and the mother does not demonstrate any
                     misapplication of law

                     a.     The commissioner did not confuse the second-stage
                            consideration of a child’s “best interest” with the requirement
                            to first find parental unfitness

       As previously stated, in addition to finding the six statutory termination factors,

due process requires that a court make a finding of current parental unfitness before

parental rights can be terminated. K.R., 128 Wash. 2d at 142 (citing Santosky, 455 U.S. at

747-48). While demonstrating all six of the statutory termination factors can permit an

appellate court to infer current parental unfitness, a record in a given case might not

permit the inference. In Salas, 168 Wash. 2d at 921-22, our Supreme Court refused to draw


       15
          The mother challenges the trial court’s finding that Dr. Shepel testified that a
personality disorder “distorts the way an individual views and interacts with the world, is
long-standing, and not easily treated.” 1 CP at 184-85. This testimony was provided, but
it was provided by Dr. Stuckey, not Dr. Shepel. RP (Trial) at 26.

                                             42
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


the inference where many of the trial court’s findings suggested that the father, while

maybe not the best available parent, was nonetheless a fit parent. It concluded that the

facts as found by the court did not support a finding of parental unfitness. Id. at 926-27.

       Commissioner Vandegrift made an explicit finding that the mother was currently

unfit. But the parents argue that his findings suffer from the same confusion found in

Salas, focusing on the commissioner’s statement in his oral ruling: “my primary duty is

to [the daughter], not to you. My secondary duty is to you and reunification of the

family, but first and foremost, I’m supposed to be looking out for what’s best for your

daughter.” RP (Trial) at 436-37. The court’s written findings likewise state, “The court’s

primary duty is to do what is in the best interest of the child. The court’s secondary duty

is to the parent and to do what is best for the family.” 1 CP at 185 (Finding 2.13.1).

       Chapter 13.34 RCW deals with dependency and the termination of parent-child

relationships, and its statement of legislative intent makes clear that the rights and safety

of a child are more important than the rights of a parent who jeopardizes the child’s

nurture, health, or safety. RCW 13.34.020 states:

       The legislature declares that the family unit is a fundamental resource of
       American life which should be nurtured. Toward the continuance of this
       principle, the legislature declares that the family unit should remain intact
       unless a child’s right to conditions of basic nurture, health, or safety is
       jeopardized. When the rights of basic nurture, physical and mental health,
       and safety of the child and the legal rights of the parents are in conflict, the
       rights and safety of the child should prevail. In making reasonable efforts
       under this chapter, the child’s health and safety shall be the paramount
       concern. The right of a child to basic nurturing includes the right to a safe,

                                              43
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       stable, and permanent home and a speedy resolution of any proceeding
       under this chapter.

(Emphasis added.) In this respect, Commissioner Vandegrift’s statements were

not in error.

       There is another stage at which a child’s best interest is considered in the parental

termination context, and that is where the State has proved the six statutory termination

factors yet the trial court is satisfied that termination is not in the child’s best interest. “If

the court determines that termination is not in the best interests of the child, it has

discretion not to order a termination even if [the State] has established the allegations of

RCW 13.34.180(1)-(6).” In re Dependency of A.V.D., 62 Wash. App. 562, 571, 815 P.2d
277 (1991) (citing In re Dependency of Ramquist, 52 Wash. App. 854, 860, 765 P.2d 30

(1988)).

       It is clear from the commissioner’s oral ruling and written findings and

conclusions that he had the correct two-step process in mind. He explicitly differentiated

in both his oral statements and written findings between the first stage consideration of

the termination factors and current parental fitness, on the one hand, and the second stage

consideration of N.S.N.’s best interest.

                      b.      Sufficient evidence supports the finding that the mother was
                              currently unfit

       “To meet its burden to prove current unfitness in a termination proceeding, [the

Department] is required to prove that the parent’s parenting deficiencies prevent the

                                               44
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


parent from providing the child with ‘basic nurture, health, or safety’ by clear, cogent,

and convincing evidence.” In re Welfare of A.B., 181 Wash. App. 45, 61, 323 P.3d 1062

(2014). When a parent suffers from a mental condition, the “mental illness is not, in and

of itself, proof that a parent is unfit or incapable[,]” rather courts “must examine the

relationship between the mental condition and parenting ability.” T.L.G., 126 Wash. App.

at 203.

          Commissioner Vandegrift found that “[t]he mother has regularly attended

visitation with her daughter in a limited, controlled environment, and her visits have been

entirely appropriate.” 1 CP at 188 (emphasis added). He found that “[t]he record also

reflects that the mother can adequately provide for the child’s nutrition, hygiene, and

clothing in a controlled setting.” Id. (emphasis added). The court nonetheless found that

“[w]hile in the community, the mother has demonstrated that she cannot make safe

choices as a parent for any length of time.” Id. (emphasis added). These findings were

supported by the testimony of Dr. Shepel. Asked whether N.S.N. could be placed with

her mother while undergoing therapy, she answered that she did not think so because she

would expect the mother “not to be a fit parent for [N.S.N.] at this time. I would not

recommend reunification at this point unless there’s therapy, at least for six months.”

RP (Trial) at 130.

          To similar effect, the report of the guardian ad litem stated that the mother, “when

[N.S.N.] was in her care, failed to make decisions that were protective of her daughter’s

                                               45
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


health, safety and stability.” 1 CP at 164. Finally, Dr. Shepel’s evaluation had described

the mother’s mental condition as “severe enough to result in criminal behaviors, drug use,

association with unsafe persons with criminal past[s] and drug and alcohol use, and

potentially exposing [the daughter] to the unsafe environment,” and the commissioner

found that despite court-ordered random UAs, the mother had not been submitting to the

random UA testing requested by the social worker. Ex. 3 at 14.

       While the mother cites this court’s 2014 decision in A.B. in challenging

Commissioner Vandegrift’s findings, A.B. is inapposite. The mother in A.B. was

diagnosed with “a cognitive disorder not otherwise specified (cognitive impairment) and

impaired intellectual abilities.” 181 Wash. App. at 49. She was deemed “unfit because her

cognitive impairments prevented her from making intuitive judgments, grasping child

development, perceiving subtle dangers to children, understanding the impact of things

on children, or communicating effectively with her child.” Id. at 57. Division Two

reversed the termination order because a parent’s mental condition that results only in an

inability “to understand child development and identify subtle safety risks” does “not

present an immediate or severe risk to the child’s safety.” Id. at 64-65. The safety risks

the commissioner found to be posed for N.S.N. were of an entirely different order of

magnitude.16


       16
          The parents also assign error to the findings regarding RCW 13.34.180(1)(f)
and that termination was in the daughter’s best interest. Br. of Appellant-Mother at 4

                                            46
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       B.     The father’s parental rights

       In addition to the assignments of error already addressed, the father challenges two

of the trial court’s conclusions in terminating his parental rights for related reasons. He

argues, first, that the State did not prove that parent-child psychotherapy, which he argues

was a necessary service, was expressly and understandably offered to him. On that basis,

he argues that because a necessary service was not offered, the State is unable to prove

there was little likelihood that conditions would be remedied so that N.S.N. could be

returned to him in the near future.

       The father correctly states that the dependency petition identified one of his

parental deficiencies as being that he had been incarcerated for the majority of N.S.N.’s

life and “does not have a relationship or bond with her.” Ex. 4 at 3. In August 2016,

however, the father was ordered to participate in “attachment/relationship counseling”

with N.S.N. Ex. 19 at 12. The order entered after the permanency planning hearing on

January 18, 2017, also reflected “attachment/relationship counseling w/ child/child’s

therapist” as an ordered service, and that the father had not yet complied. Ex. 20 at 7.

Dr. Shepel’s January 10, 2017, psychological evaluation of the mother includes the


(Assignments of Error 27-32); Br. of Appellant-Father at 2 (Assignment of Error 11).
The parents do not provide arguments addressing why the court erred when it found that
continuing the parents’ relationship with their daughter prevented the daughter’s
prospects for early integration, or why termination was in the daughter’s best interest.
We will not address these assignments of error. RAP 10.3(a)(5)-(6); Holland v. City of
Tacoma, 90 Wash. App. 533, 538, 954 P.2d 290 (1998).

                                             47
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


mother’s report that while the father could not spend time with N.S.N. until he was out of

prison, “Now she understands that he is her dad,” and “I know from the time that he has

been with her, she got connected and bonded with him.” Ex. 1 at 4.

       The commissioner’s order entered following the June 14, 2017 dependency review

hearing indicated that at that point, the father had complied with the required

attachment/relationship counseling with N.S.N. and her therapist. Ex. 28 at 7. So did the

order entered after the November 15, 2017 permanency planning hearing. Ex. 29 at 7.

       Ms. Morales testified at the termination trial that the father participated in therapy

sessions with Mr. Riffel and N.S.N. For a reason she was never asked to explain, she did

not view them as “attachment therapy” even if the court considered them to have satisfied

the court-ordered requirement for “attachment/relationship counseling.”

       Mr. Riffel testified that he had 9 or 10 therapy sessions with the father. Ms.

Morales testified that before the termination trial, she learned from Mr. Riffel at a family

team decision making meeting that he was no longer concerned about N.S.N. having

visitation with the father. At that point she told the father that his therapy could be

converted to visitation and he needed to contact her about a visitation schedule. She

testified that despite that conversation and “a few” conversations with the father’s lawyer,

the father never resumed visitation. RP (Trial) at 245.

       The State argues that the absence of a bond or attachment with N.S.N. was not

relied on by Commissioner Vandegrift as a basis for terminating the father’s parental

                                             48
No. 35794-5-III, (consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


rights. We agree. The findings that explain the commissioner’s concerns in terminating

the father’s rights were not that the father had not established a bond with N.S.N.—he

had. It was that he had untreated domestic violence and chemical dependency issues, and

his continuing criminal involvement was once again making him unavailable as a father.

The commissioner made the following relevant findings:

    Mr. Riffel worked with the father for 9 or 10 sessions to address barriers to his
     relationship with his daughter. The child eventually became comfortable in the
     presence of her father, and the Department informed the father that visits could
     resume. The father failed to contact the Department to schedule visitation.

    The father assaulted the mother in the child’s presence. He has not yet engaged in
     a domestic violence perpetrator’s assessment which is court-ordered; if
     recommended, treatment can take up to one year to complete.

    He has been incarcerated at times throughout the dependency for violations of his
     felony probation, which has rendered him unavailable as a parent. His probation
     counselor, Erik Pheasant, testified that the father has had a total of at least seven
     violations thus far, and had an active arrest warrant at the time of trial for failure
     to appear for a urinalysis test. The father did not appear for the termination trial.
     Mr. Pheasant estimated that the father had eight or nine months of probation
     remaining, but that when he is not available—as he was at the time of trial—his
     probation period is extended. The father has previously had two extended
     periods—95 days and 61 days—where he was on warrant status and which
     extended his probationary period.

    Also of concern, Mr. Pheasant testified that the mother called him recently to
     express her concern that the father was using drugs, based on his erratic behaviors,
     aggressive conduct, and irrational statements which she had observed.

    The father is currently unfit as a parent due to his unresolved domestic violence
     history and instability resulting from his criminal sentence.

1 CP at 184, 188 (Findings 2.12.8, 2.13.7, 2.13.9).


                                            49
No. 35794-5-III, ( consol. with No. 35796-1-III, & No. 36148-9-III)
In re Parental Rights to N.S.N.


       No witness testified that the '"parent-child psychotherapy counseling" that the

father argues was a necessary service was, in fact, necessary to address a condition that

precludes reunification of the father and N.S.N. No other evidence supports the argument

that it was a necessary service. The court did not find that the lack of an attachment

between N.S.N. and her father was something that precluded reunification.

       Because the father does not demonstrate that parent-child psychological

counseling was a necessary service, we need not address his argument that the failure to

provide it prevented the State from proving that there was little likelihood conditions

would be remedied so that N.S.N. could be returned to the father's care in the near future.

       Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                   didhw.~1ft·
                                                   ddoway, J.

WE CONCUR:



                                                   ~
                                                 Feari~\
                                                                    s

                                            50